--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.3

FORM OF SECURITIES PURCHASE AGREEMENT


Zenosense, Inc.
Avda. Cortes Valencianas 58, Planta 5,
46015 Valencia, Spain  


The undersigned (the "Investor") hereby confirms its agreement with Zenosense,
Inc. as follows:
 
1. This Securities Purchase Agreement (“Agreement”) is made as of the date set
forth below between Zenosense, Inc., a Nevada corporation (the "Company"), and
the Investor.  The Investor is hereby agreeing to make an investment in five
tranches, the first one being an equity investment with the signing of this
Agreement (“Initial Purchase”) and four consecutive monthly loans to be advanced
to the Company on or before the dates set out in Exhibit A (the “Loan Closing
Dates”), pursuant to the terms of this Agreement (“Commitment
Loans”).  Notwithstanding the foregoing, the Company reserves the right to sell
additional securities of a similar or different nature, for different prices,
from time to time  prior to the consummation of the Commitment Loans and
thereafter, without notice to the Investor, and the Investor may experience
dilution in respect of its investment due to any other any sales.  Additionally,
pursuant to a prior existing agreement between the Company and
[Investor]  (“Investor”) has the right of first refusal to undertake the
Commitment Loans, singly or all, and therefor deprive the right of the Investor
to make the Commitment Loans.
 
2. As of the date hereof, in respect of the Initial Purchase, the Company and
the Investor agree that the Investor will purchase from the Company, and the
Company will issue and sell to the Investor, for an aggregate purchase price of
US$150,000 (the “Initial Purchase Price”), an aggregate of 67,126,578 shares of
the Company's common stock, par value $0.001 per share (the “Common Stock”).


On or prior to each of the Loan Closing Dates, the Investor will lend the
Company the respective amounts of the Commitment Loans as set out in Exhibit A.
The Commitment Loans will be convertible into shares of Common Stock and will be
made in accordance with the form of loan agreement in Exhibit B. The Investor
understands and agrees that the Commitment Loans re a firm commitment without
any conditions precedent, but subject to the right of first refusal held by
Investor, other than as set forth in the Terms and Conditions for Purchase
attached hereto, and the Commitment Loans are an enforceable agreement being
made by the Investor, and that the Company will be entitled to take any and all
such action as it deems necessary and prudent to enforce its rights hereunder.


The Initial Purchase Price is due to the Company with the return of the
Securities Purchase Agreement by the Investor, and the Commitment Loans are due
to the Company on the respectiveLoan Closing Dates.  Each of the Initial
Purchase Price and Commitment Loans will be deposited into the IOLA account of
the Company’s counsel, and the funds will be transferred to the Company
operating account upon acceptance of the Securities Purchase Agreement by the
Company and delivery of the instructions to issue the shares to the Company’s
transfer agent.  During the period the Investor funds are held by the agent of
the Company, they will be at risk of the creditors of the Company claiming
rights to such funds.


3.           The Company and the Investor agree that the purchase and sale of
the Common Stock, as of the date of this Agreement and the Commitment loans as
of the Loan Closing Dates is subject to the Terms and Conditions for Purchase
attached hereto as Annex I and incorporated herein by reference as if fully set
forth herein. Unless otherwise requested by the Investor in Exhibit C, the
Common Stock issued to the Investor will be issued in the Investor's name and
address as set forth below.
 
4. The Investor represents that, except as set forth below, (a) it has had no
position, office or other material relationship within the past three years with
the Company or its affiliates, other than as a passive stockholder, if at all,
(b) neither it, nor any group of which it is a member or to which it is related,
beneficially owns (including the right to acquire or vote) any securities of the
Company that is greater than 5% of the current issued and outstanding shares of
common stock as reported in the latest report filed by the Company with the
United States Securities and Exchange Commission, and (c) neither it, nor any
affiliate of the Investor, has any direct or indirect affiliation or association
with any Finance and Regulatory Authority, Inc. ("FINRA") member. Exceptions:
 
(If no exceptions, write "none." If left blank, response will be deemed to be
"none.")
 
___________________________________________________________



 
1

--------------------------------------------------------------------------------

 



Please confirm that the foregoing correctly sets forth the agreement between us
by signing in the space provided below for that purpose.
 

     
Dated as of: May 31, 2016
 
                                     
By:
     
Name:
Title: 
                       

 
AGREED AND ACCEPTED, June 06, 2016:
 ZENOSENSE, INC.


 
By: ____________________
      Name: Carlos Jose Gil
      Title: Authorized Signatory










[SECURITIES PURCHASE AGREEMENT SIGNATURE PAGE]
 

 
2

--------------------------------------------------------------------------------

 

Annex I
 
Terms and Conditions for Purchase of Securities
 
1.Agreement to Sell and Purchase Securities.
 
1.1Purchase and Sale. At the Closing (as defined in Section 2), the Company will
sell to the Investor, and the Investor will purchase from the Company, upon the
terms and subject to the conditions set forth herein, for the Initial Purchase
Price or Commitment Loans, as the case may be, the Common Stock or the
Commitment Loans described in Paragraph 2 of the Securities Purchase Agreement
attached hereto (collectively with this Annex I and the other exhibits attached
hereto, this “Agreement”).
 
1.2           Investor. The Investor must execute and deliver a Securities
Purchase Agreement, and must complete a Certificate Questionnaire (in the form
attached as Exhibit C hereto) and an Investor Questionnaire (in the form
attached as Exhibit D hereto) in order to purchase the Common Stock.


1.3           Preemption Right. The Investor acknowledges that a prior Investor
has the right to preemptively fund any one or all of the Commitment Loan(s)
amounts, in which funding event that Commitment Loan(s) will be struck from the
Agreement as if it (they) had never been included in the Agreement.


2.Delivery at Closing.  The completion of the purchase and sale of the Common
Stock at the Initial Purchase, as defined in the Securities Purchase Agreement
(being referenced herein as a “Closing”) shall occur in respect of the Initial
Purchase to be the date of this Agreement and the purchase and sale of the
Commitment Loans the Closing therewith will be the Loan Closing Dates, as
defined in the Securities Purchase Agreement. At the Closing for the Initial
Purchase, the Company shall instruct its transfer agent to issue (the
“Instruction Letter”) to the Investor that number of shares of Common Stock
relevant to the investment, as set forth in Paragraph 2 of the Securities
Purchase Agreement. In exchange for the delivery of the shares of Common Stock,
the Investor shall pay the Initial Purchase Price to the IOLA account of the
counsel to the Company by wire transfer of immediately available funds, pursuant
to the written instructions provided by the Company, if not previously delivered
to the Company. In exchange for the delivery of each of the Commitment Loans,
the Investor shall pay the respective amounts as set out in Exhibit A to the
IOLA account of the counsel to the Company by wire transfer of immediately
available funds, pursuant to the written instructions provided by the Company,
if not previously delivered to the Company and the Company will issue a
convertible promissory note in the form of Exhibit B.
 
The Company's obligation to issue and sell the securities to the Investor shall
be subject to the satisfaction of the following conditions, any one or more of
which may be waived by the Company: (a) prior receipt by the Company of a copy
of this Agreement executed by the Investor; (b) the accuracy of the
representations and warranties made by the Investor in this Agreement; and (c)
the receipt of the Purchase Price or Commitment Loan amount by the counsel to
the Company.
 
The Investor's obligation to purchase the securities shall be subject to the
satisfaction of the following conditions, any one or more of which may be waived
by the Investor: (a) the accuracy of the representations and warranties made by
the Company in this Agreement; (b) the execution and delivery by the Company of
the Instruction Letter; (c) the execution and delivery by the Company of each
respective Commitment Loan; and (d) the fulfillment of the obligations of the
Company under this Agreement on or prior to the Closing.


3.           Reverse Split.  After Closing, the Company will take all reasonable
commercial steps as necessary to effect a one post-split to seven pre-split
reverse stock split of the Company’s Common Stock.


4.           Use of Proceeds. The Initial Purchase Price and the Commitment
Loans will be used to allow the Company to participate with a third party in the
“MIDS” development project in line with the terms and budget already supplied by
the Company and approved by the Investor, and any remaining balance to be used
for general working capital.
  
 
3

--------------------------------------------------------------------------------

 
5.Representations and Warranties of the Company.  Except as set forth in the SEC
Reports (as defined below), the Company hereby represents and warrants to the
Investor as of the date hereof and the Closing Date, as follows:
 
5.1Organization. The Company is a corporation duly organized and validly
existing under, and by virtue of, the laws of the State of Nevada.
 
5.2Corporate Power. The Company has all requisite corporate power and authority
to own and operate its properties and assets, and to carry on its business as
presently conducted.  The Company has all requisite legal and corporate power
and authority to execute and deliver the Agreement and to carry out and perform
its obligations under the terms of the Agreement.
 
5.3Authorization; Validity. The execution, delivery and performance of the
Agreement by the Company has been duly authorized by all requisite corporate
action and the Agreement constitute the valid and binding obligations of the
Company, enforceable against it in accordance with its terms, except as limited
by general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally.  The shares of Common Stock when
issued pursuant to the Agreement shall be, duly authorized, validly issued,
fully paid and non-assessable.


5.4           Non-Contravention.  Neither the execution, delivery nor
performance of any of the Agreement has or will result in a violation or
conflict with or constitute, with or without the passage of time or giving of
notice or both, either a default under any provision of the Company’s articles
of incorporation or by-laws or any agreement, instrument or contract to which it
is a party or by which it is bound and that has been filed as an exhibit to the
SEC Reports.
 
5.5Compliance with Laws. The Company is not in material violation of, and
neither the execution, delivery nor performance of the Agreement or any of its
terms by the Company has or will result in a material violation of, any federal,
state, local or foreign law, rule, regulation, order, judgment or decree
applicable to the Company.
 
5.6            Accurate Information.  All disclosure furnished by the Company to
the Investor regarding the Company, its business and the transactions
contemplated hereby, is true and correct in all material respects.


 6. Representations and Warranties of the Investor.  The Investor hereby
represents and warrants to the Company as of the date hereof and the Closing
Date, as follows:
 
6.1Investor Knowledge and Status. (a) The Investor represents and warrants to,
and covenants with, the Company that: (i) the Investor is an "accredited
investor" as defined in Regulation D under the Securities Act of 1933, as
amended (the “Securities Act”), is knowledgeable, sophisticated and experienced
in making, and is qualified to make decisions with respect to, investments in
restricted securities of micro-cap companies presenting an investment decision
similar to that involved in the purchase of the securities, and has requested,
received, reviewed and considered all information it deemed relevant in making
an informed decision to purchase the securities; (ii) the Investor understands
that the shares of Common Stock and any shares issued on conversion of the
Commitment Loans will be “restricted securities” when issued and will not have
been registered under the Securities Act and will be acquiring the shares of
Common Stock in the ordinary course of its business and for its own account for
investment only, has no present intention of distributing any of the securities
and has no arrangement or understanding with any other persons regarding the
distribution of the Common Stock or Commitment Loans; and (iii) the Investor
has, in connection with its decision to purchase the securities, relied only
upon the representations and warranties of the Company contained herein and the
information contained in the SEC Reports. The Investor understands that the
issuance of the Common Stock and Commitment Loans to the Investor and the Common
Stock on conversion of the Commitment Loans have not been registered under the
Securities Act, or registered or qualified under any state securities law, in
reliance on specific exemptions therefrom, which exemptions may depend upon,
among other things, the representations made by the Investor in this Agreement.
No person is authorized by the Company to provide any representation that is
inconsistent with or in addition to those contained herein or in the SEC
Reports, and the Investor acknowledges that it has not received or relied on any
such representations.


 
4

--------------------------------------------------------------------------------

 
(b)           The Investor: (i) if a natural person, represents on its behalf;
or (ii) if a corporation, partnership, or limited liability company or
partnership, or association, joint stock corporation or other entity, represents
on its behalf and the behalf of its officers, directors and principal
stockholders, connected with the Investor at the time of this Agreement, that it
is not subject to any “Bad Actor” disqualifications described in Rule
506(d)(1)(i) to (viii) under the Securities Act (a “Disqualifying Event”),
except for a Disqualifying Event covered by Rule 506(d)(2) or (d)(3).


6.2Power. The Investor has all requisite power and authority to execute and
deliver this Agreement and to carry out and perform its obligations under the
terms of this Agreement.


6.3           Authorization; Validity.   The execution, delivery and performance
by the Investor of the transactions contemplated by this Agreement have been
duly authorized by any necessary corporate or similar action on the part of the
Investor, as applicable. This Agreement has been duly executed by the Investor
and constitutes the valid and binding obligation of the Investor, enforceable
against it in accordance with its terms, except as limited by general equitable
principles and applicable bankruptcy, insolvency, reorganization, moratorium and
other laws of general application affecting enforcement of creditors’ rights
generally.
 
6.4Additional Acknowledgement. The Investor acknowledges that it has
independently evaluated the merits of the transactions contemplated by this
Agreement, that it has independently determined to enter into the transactions
contemplated hereby, that it is not relying on any advice from or evaluation by
any other person, that it is relying solely upon the representations and
warranties of the Company set forth in this Agreement in making its investment
decision, and that it is not acting in concert with any other person in making
its purchase of the securities hereunder.


6.5           OFAC. (a) The Investor represents that the amounts invested and to
be invested by it in the Company in the Offering were not and are not directly
or indirectly derived from activities that contravene federal, state or
international laws and regulations, including anti-money laundering laws and
regulations. Federal regulations and Executive Orders administered by OFAC
prohibit, among other things, the engagement in transactions with, and the
provision of services to, certain foreign countries, territories, entities and
individuals. The lists of OFAC prohibited countries, territories, persons and
entities can be found on the OFAC website at <http://www.treas.gov/ofac>. In
addition, the programs administered by OFAC (the “OFAC Programs”) prohibit
dealing with individuals1 or entities in certain countries regardless of whether
such individuals or entities appear on the OFAC lists.


(b)  To the best of the Investor’s knowledge, none of: (1) the Investor; (2) any
person controlling or controlled by the Investor; (3) if the Investor is a
privately-held entity, any person having a beneficial interest in the Investor;
or (4) any person for whom the Investor is acting as agent or nominee in
connection with this investment is a country, territory, individual or entity
named on an OFAC list, or a person or entity prohibited under the OFAC Programs.
Investor agrees that the Company may not accept any amounts from a prospective
investor if such prospective investor cannot make the representations set forth
in the preceding paragraph. The Investor agrees to promptly notify the Company
should the Investor become aware of any change in the information set forth in
these representations. The Investor understands and acknowledges that, by law,
the Company may be obligated to “freeze the account” of the Investor, either by
prohibiting additional subscriptions from the Purchaser, declining any
redemption requests and/or segregating the assets in the account in compliance
with governmental regulations. The Investor further acknowledges that the
Company may, by written notice to the Investor, suspend the redemption and
conversion rights, if any, of the Investor if the Company reasonably deems it
necessary to do so to comply with anti-money laundering regulations applicable
to the Company or any of the Company’s other service providers. These
individuals include specially designated nationals, specially designated
narcotics traffickers and other parties subject to OFAC sanctions and embargo
programs.
 
7.Transfer Restrictions;Legends. Certificates evidencing the shares of Common
Stock and Commitment Loans and any shares of Common Stock issued on conversion
of the Commitment Loans shall each bear any legend as required by the "blue sky"
laws of any state and a restrictive legend in substantially the following form,
until such time as they are not required:
 
THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE "SECURITIES ACT"), OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OR (B) AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT
SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS AS EVIDENCED
BY A LEGAL OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY AND ITS
TRANSFER AGENT OR (II) UNLESS SOLD PURSUANT TO RULE 144 UNDER SAID ACT.
 
 
5

--------------------------------------------------------------------------------

 
 8.Notices.  All notices, requests, consents and other communications hereunder
shall be in writing, shall be delivered by first-class registered or certified
airmail, or internationally recognized overnight express courier, postage
prepaid, or by facsimile, and shall be deemed given (i) if delivered by
first-class registered or certified mail domestic, upon the business day
received, or (ii) if delivered by an internationally recognized overnight
carrier, one business day after timely delivery to such carrier, and shall be
addressed as follows, or to such other address or addresses as may have been
furnished in writing by a party to another party pursuant to this paragraph:
 
(a) if to the Company, to:
Zenosense, Inc.
Avda Cortes Valencianas 58, Planta 5,
46015 Valencia, Spain
 
Attention:
 
   
with a copy to:
Golenbock Eiseman Assor Bell &Peskoe LLP
437 Madison Avenue
New York, New York10022
 
Attention: Andrew D. Hudders, Esq.
 
The above notice to counsel is only for informational purposes, and shall not
constitute legal notice under this Agreement or for any other purpose.
 

 
(b)if to the Investor, at its address on the signature page to the Securities
Purchase Agreement.


9.Amendments; Waiver. This Agreement may not be modified or amended except
pursuant to an instrument in writing signed by the Company and the Investor. Any
waiver of a provision of this Agreement must be in writing and executed by the
party against whom enforcement of such waiver is sought.
 
10.Headings. The headings of the various sections of this Agreement have been
inserted for convenience of reference only and shall not be deemed to be part of
this Agreement.
 
11.Entire Agreement; Severability. This Agreement sets forth the entire
agreement and understanding of the parties relating to the subject matter hereof
and supersedes all prior and contemporaneous agreements, negotiations and
understandings between the parties, both oral and written relating to the
subject matter hereof. If any provision contained in this Agreement is
determined to be invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein shall
not in any way be affected or impaired thereby.  Other than a condition
precedent, the Investor has no rights under the Asset Purchase Agreement.
 
 
6

--------------------------------------------------------------------------------

 
12.Governing Law; Jurisdiction.  This Agreement shall be governed by and
construed and enforced in accordance with the law of the State of New York,
without giving effect to principals of conflict of laws. The parties (i) agree
that any legal suit, action or proceeding arising out of or relating to this
Agreement shall be instituted exclusively in the courts of the State of New
York, County of New York, (ii) waive any objection to the venue of any such
suit, action or proceeding and the right to assert that such forum is not a
convenient forum, and (iii) irrevocably consent to the jurisdiction of the
courts of the State of New York, County of New York, in any such suit, action or
proceeding, and further agree to accept and acknowledge service of any and all
process which may be served in any such suit, action or proceeding and agree
that service of process upon them mailed by certified mail to their respective
addresses shall be deemed in every respect effective service of process upon
them in any such suit, action or proceeding.
 
13.Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall constitute an original, but all of which, when taken
together, shall constitute but one instrument, and shall become effective when
one or more counterparts have been signed by each party hereto and delivered to
the other parties.


14.           Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and permitted assigns.
Neither party may assign this Agreement or any rights or obligations hereunder
without the prior written consent of the other party (other than by merger).
 
15.Fees and Expenses.  Except as provided in this Agreement, each party shall
pay the fees and expenses of its advisers, counsel, accountants and other
experts, if any, and all other expenses incurred by such party incident to the
negotiation, preparation, execution, delivery and performance of this Agreement.
The Company shall pay all transfer agent fees, stamp taxes and other taxes and
duties levied in connection with the delivery of the Common Stock to the
Investor.
 
16.Severability.  If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction.
 
17.Remedies.  In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, each of the Investor
and the Company will be entitled to specific performance under the
Agreement.  The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
contained in the Agreement and hereby agrees to waive and not to assert in any
action for specific performance of any such obligation the defense that a remedy
at law would be adequate.


18.           Non-Contravention.  The Investor is agreeing to the terms of this
Agreement on the understanding and agreement that the Company will use all
commercially reasonable efforts to not frustrate in any way the ability of the
Investor to sell any of the Shares that may be purchased under this Agreement,
including to cause its agents to act expeditiously to take any and all action to
remove any federal and state securities restrictive legends and other
restrictions that it is legally able to remove as requested by the Investor from
time to time, such actions to be at the expense of the Company.  Notwithstanding
the foregoing, this obligation of the Company does not include registering any
of the Shares for resale under any federal or state securities laws, or to take
any other action to facilitate the sale of the Shares, including consenting to
any service in any jurisdiction or paying any fees in respect of the sale of the
Shares.



 
7

--------------------------------------------------------------------------------

 
